Title: VI. Jefferson to Montmorin, 8 July 1789
From: Jefferson, Thomas
To: Montmorin de Saint-Hérem, Armand Marc, Comte de



Sir
Paris July 8. 1789.

I have the honor to inclose you a copy of my letter to Monsieur de la Fayette correcting the error into which the States general had been led by Monsieur de Mirabeau. Monsieur de la Fayette had spoke to him yesterday morning, and he acknowleged that he had been mistaken in the fact he had asserted, and promised that he would set it to rights in the assembly when the subject should be brought on again. My letter will be read to the assembly.
I have the honour to be with sentiments of the most perfect respect and attachment, Your Excellency’s most obedient & humble servt.,

Th: Jefferson

